DETAILED ACTION
Election/Restriction
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:	I. Claims 1-16 are drawn to a method and apparatus of executing a subject application on a network accessible device, initiating a countdown timer of a remote server to monitor a time interval responsive to either an input to or execution of the subject application, the remote server communicating with the network accessible device over a network, and sending a notification to a monitoring device responsive to either a conclusion of the monitored time interval prior to receiving any additional communications from the network accessible device during the monitored time interval or receiving an unauthorized personal identification value from the network accessible device prior to conclusion of the monitored time interval, classified in H04L43/00, H04L43/12, H04M7/0084, G06F11/00 and G06F11/0757.	II. Claims 17-20 are drawn to a program stored in memory of a portable network accessible device, which when executed, performs limitations including forwarding an initialization signal to a remote server across a network to initiate a monitored time interval responsive to execution of an application by a user of the network accessible device, forwarding a danger signal to the remote server across the network responsive to entry of a failsafe personal identification value by the user, prior to conclusion of the monitored time interval, wherein responsive to the danger signal, the remote server provides a notification alarm signal to a third party device, and forwarding a clear signal , classified in H04M11/04, G08B21/02, G08B21/04, G08B25/014 and G08B25/016.
	The inventions are independent or distinct, each from the other because:
2.	Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, while subcombination II is directed to telephonic communication systems with alarm systems, particularly for ensuring the safety of people and personal emergency signaling and security, nonetheless subcombination I has separate utility from subcombination II such as being capable of use in network monitoring, testing, and fault determining applications, such as traceroute, heartbeat and pinging.  As well, Examiner notes that while certain features from subcombination I overlap with subcombination II (e.g., a PID value and a monitored time interval), nonetheless, subcombination I does not require the particulars of subcombination II for patentability.  Put otherwise, subcombination II requires that a danger signal is forwarded to the remote server across the network, responsive to entry of a failsafe PID value, and that a user enters this failsafe PID value into the portable network accessible device.  In stark contrast, subcombination I does not require either of these features for patentability, but rather that a notification is sent to a monitoring by a user of the network accessible device, of an authorized PID, nevertheless this is not the same as the user entering a failsafe PID value into a portable network accessible device.  In addition, examiner notes that subcombination II requires that the remote server receives a danger signal, whereas subcombination I merely requires receipt of an unauthorized PID (though not necessarily by the remote server).  A serious search and examination burden would result if restriction is not required, given that a different field of search is needed to search the limitations of each of subcombinations I and II.  In particular, searching for subcombination II is not likely to result in finding prior art pertinent to subcombination I, especially given the various class/subclasses of CPC.  Examiner notes a difference between variations in claim breadth vs. patentable distinctness.  Specifically, subcombinations I and II as claimed, do not merely encompass the same essential characteristics of a single disclosed embodiment of an invention.  Again, the particulars of subcombination II are not required for patentability of subcombination I.  The subject app on the network accessible device and remote server of subcombination I is not being used for personal safety of a user.  See MPEP § 806.05(d).	The examiner has required restriction between subcombinations usable together.  Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
3.	The examiner has required restriction between product or apparatus claims and process claims.  Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder.  All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.	In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112.  Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04.  Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims.  Failure to do so may result in no rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441a